CHRIS DANIEL
    K         1
                       HARRIS COUNTY DISTRICT CLERK
DATE 4/1/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      4/1/2015 10:53:38 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                              Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2015-00325

VOLUME                       PAGE                       OR          IMAGE # 64435613

DUE 4/27/2015                                         ATTORNEY 24033317

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             2/27/2015

REQUEST FOR FINDINGS OF FACT FILED N/A

REQUEST TRANSCRIPT DATE FILED                                        NA

NOTICE OF APPEAL DATE FILED                                         3/26/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED: YES                                NO     E       IMAGED FILED:                   YES   E   NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
                                                                                               3/26/2015 3:19:53 PM
                                                                          Chris Daniel - District Clerk Harris County
                                                                                              Envelope No. 4659900
                                                                                              By: Phyllis Washington
                                                                                        Filed: 3/26/2015 3:19:53 PM

                                      No.2015-00325

       RONALD WILLIAMS                        §        IN THE DISTRICT COURT
                                              §
               Plaintiff,                     §
                                              §
       vs.                                    §        HARRIS COUNTY, TEXAS
                                              §
       METROPOLITAN TRANSIT                   §
       AUTHORITY                              §
                                              §
               Defendant.                     §        215th JUDICIAL DISTRICT



                            PLAINTIFF’S NOTICE OF APPEAL



       COMES NOW, Plaintiff, Ronald Williams, file this notice of appeal on behalf of

Plaintiff and in accordance with Texas Rule of Appellate Procedure 25.1, and state the

following:

       1.      This is an appeal from a final plea to the jurisdiction judgment granted in

Cause No. 2015-00325. (Plaintiff) Ronald Williams v. Metropolitan Transit Authority, in

the 215th Judicial District of Harris County, Texas.

       2.      Plaintiff appeals from the trial court’s Order granting defendant’s plea to

jurisdiction on February 27, 2015.

       3.      This appeal will be heard either in the First or Fourteenth Court of Appeals.

                                              Respectfully submitted,

                                              THE LAW OFFICE OF TODD E. WEBB

                                              By:   /s/ Todd E. Webb

                                              State Bar No. 24033317
                                              3730 Kirby Suite 1200
                                              Houston, Texas 77098



                                             1
                                           Telephone: 713-834-1147
                                           Facsimile: 713-831-6899

                                           ATTORNEY FOR PLAINTIFF



                             CERTIFICATE OF SERVICE

       I certify that on March 26, 2015 I served a true and correct copy of the foregoing

document on Defendant listed below by E-file:

Metropolitan Transit Authority of Harris County, Texas
1900 Main Street, 3rd Floor
Houston, Texas 77002
713.739.4699 fax
713.652.7951 telephone
hao.1e@ri demetro. org

                                           /s/ Todd E. Webb

                                           Todd E. Webb




                                           2
EXHIBIT A
   Local Rule Notice of and Assignment of Related Case in Appeals
                [sample; file as part of notice of appeal]

     As required by the Local Rules Relating to Assignment of Related
Cases to and Transfers of Related Cases between the First and Fourteenth
Courts of Appeals, I certify that the following related appeal or original
proceeding has been previously filed in either the First or Fourteenth Court of
Appeals:

            None
            Caption:

            Trial court
            case number:
            Appellate court
            case number:



                                                                 —
                                                    a? * L-vi.'-?,
                              [Signature of certifying attorney or pro se party]


                                                 u. i $
                              [Date]



Note: See Local Rules for the definitions of “underlying case,” “related,” and
“previously filed."
                                                                                                                          2/23/2015 3:45:13 PM
                                                                                                     Chris Daniel - District Clerk Harris County
                                                                                                                         Envelope No. 4251156
                                                                                                                            By: GAYLE FULLER
                                                                                                                   Filed: 2/23/2015 3:45:13 PM

                                                              CAUSE NO. 2015-00325

          RONALD WILLIAMS,                                                  §          IN THE DISTRICT COURT OF                     'M
         v.
                                     Plaintiff                              §
                                                                            §
                                                                            §
                                                                                                                                     60t
                                                                            §
                                                                                       215th   JUDICIAL DISTRICT
         METROPOLITAN TRANSIT                                               §
         AUTHORITY OF HARRIS COUNTY,                                        §
         TEXAS                                                              §
                                 Defendant.                                            HARRIS COUNTY, TEXAS


                                                 ORDER ON PLEA TO JURISDICTION


                             FJL
                   On
                                       n-            Al       , 2015, came to be heard Defendant, METROPOLITAN

      TRANSIT AUTHORITY’S Plea to the Jurisdiction. After reviewing the pleadings and hearing

      argument of counsel, the Court is of the opinion that said Motion shall be GRANTED.

      Plaintiffs claims under the Texas Whistleblower Act, defamation, and intentional infliction of

      emotional distress against Defendant are hereby dismissed with prejudice for lack of

      jurisdiction.

                   SIGNED on
                                                 /
                                                     day of    E'-esjpfU*                 ,2015.



                                                                     Judge Presiding


       Approved as to Form:


        Hao 1,e/s/
       Hao Le
       Texas State Bar No. 00796937
       P. O. Box 61429
       Houston, Texas 77208-1429
       (713) 652-7951
       Attorney for METRO




RECORDER'S MEMORANDUM
This instrument is of poor quality
      at the time of imaging
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      APR 01, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -    1

CASE NUM: 201500325__ PJN> __ TRANS NUM: _________ CURRENT COURT: 215 PUB? _
CASE TYPE: TERMINATION                      CASE STATUS: DISPOSED (FINAL)
STYLE: WILLIAMS, RONALD                   VS METROPOLITAN TRANSIT AUTHORITY
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00004-0001 DEF 00796937 METROPOLITAN TRANSIT AUTHORITY     LE, HAO PHAM
_     00003-0001 AGT          METROPOLITAN TRANSIT AUTHORITY
_     00002-0001 DEF          METROPOLITAN TRANSIT AUTHORITY
_     00001-0001 PLT 24033317 WILLIAMS, RONALD                   WEBB, TODD ED




==> (4) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP